419 F.2d 126
UNITED STATES of America ex rel. Richard J. STUART, Appellant,v.H. YEAGER, Principal Keeper, New Jersey State Prison, et al.
No. 17768.
United States Court of Appeals Third Circuit.
Submitted on Briefs October 20, 1969.
Decided December 3, 1969.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Richard J. Stuart, pro se.
Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J., for appellee.
Before KALODNER, STALEY and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Petitioner, a New Jersey state prisoner, brought what he designated as a petition for writ of habeas corpus against the prison officials in charge of his custody. Because of the nature of the relief sought the district court treated the action as a complaint under the Civil Rights Act (42 U.S.C. § 1981 et seq.). The district court dismissed the action. 293 F. Supp. 1079 (D.N.J.1968).


2
We agree that there is no merit to petitioner's claims.


3
The judgment of the district court will be affirmed.